Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/18/2020 has been entered.
Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 3-5, 18-27 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Renger (20040180118).
The claims are being treated as product-by-process limitations (such as with respect to formed by disjoining prior to heat sealing, etc.) and the determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above).  Renger discloses package (figs 1-6 including fig 3 with laminate including top, bottom with upper and lower surfaces in fig 3), films (first film 2, 8, with layers on 7, second film 1; where 1 is exterior of package; with respect to being “different”, the Office notes that the prior art states the above two films of different materials, different shapes, different sizes, etc.), lamination layer (2 which includes an interior of a first section), first sealing section having an interior surface (a section that includes the lamination layer 2 or a portion thereof, as well as 1 or a portion thereof; where the above section only includes a lamination layer and a second film), second sealing section having an interior surface (another section comprising portions of first film, 2 and 1), side edges (edges such as perimeter of device), seam with an interface within seam (adjacent 13; heat seal in paragraph 44); first fin seal (seal along exterior that includes seam); interior frangible layer comprising psa (adjacent 4, 13, 11, paragraph 71), first exterior layer and second exterior layer (layer on either side of frangible layer such as 2, 8 in fig 3); either vertical flow wrap or horizontal flow wrap (as the user can orient the device either vertically or horizontally); extruded and oriented film (paragraphs 25, 31). Further, with respect to the materials, the Office notes that it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material because it has been held that selection of a known material on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re Leshin, 125 USPQ 416. With respect to the ranges provided, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a specific range (such as to thicknesses) because it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges was an obvious extension of the prior teachings. In re Aller, 105 USPQ 233.

Response to Arguments


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Berger (US 4521467 A) and Otten (US 6544615 B2_ disclose similar art with respect to resealable packages with multi-layers having edges, seams, etc. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427.  The examiner can normally be reached on Monday - Friday 7:00am-5:30pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735